Order of disposition, Family Court, Bronx County (Carol Stokinger, J.), entered on or about January 21, 2004, which, upon a finding of neglect, placed the subject child with the Commissioner of Social Services for a period of 12 months, unanimously affirmed, without costs.
*413The finding of neglect is supported by a preponderance of the evidence showing that respondent’s failure to provide a minimum degree of care, including a clean home, proper hygiene and the counseling recommended by the child’s school, was threatening the child’s physical, mental and emotional health (see Nicholson v Scoppetta, 3 NY3d 357, 368-369 [2004]). Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Malone, JJ.